DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/US19/20415, filed on 3/1/2019, which claims priority from US provisional application 62/663308, filed on 4/27/2018, and US provisional application 62/650896, filed on 3/30/2018.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface,” “a spectral feature adjuster,” and “an optical apparatus” in claim 11; “an optical device” in claim 16; “an interface,” “a spectral feature adjuster” in claim 31; and “an optical device” in claim 36. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 11, 12, 14, 16, 21-23, 28, 30-32, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (US PGPub 2003/0016708, Albrecht hereinafter). 
Regarding claim 1, Albrecht discloses a method comprising: 

while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature, such that, each time a pulse in the burst is being produced, the spectral feature adjuster is in one of the discrete states and the amplified light beam pulse has a spectral feature that corresponds to that discrete state (Figs. 1-4, paras. [0033]-[0034], [0038]-[0040], [0048]-[0050], [0054], [0060]-[0061], [0066]-[0069], a rotatable tuning grating is adjusted in position or the tuning optics are adjusted during pauses by stepwise adjustment. The stepwise adjustment changes or compensates the wavelength); 
in between the production of the bursts of pulses and while no pulses are being produced, driving the spectral feature adjuster in a manner that is related to information received from the lithography exposure apparatus (Figs. 1-3, and 7, paras. [0012]-[0013], [0048]-[0050], [0054], [0060]-[0061], [0063], [0074]-[0076], [0082], [0090], the computer system of the laser controls the stepping adjustments of the grating or tuning optics during pauses to compensate for the wavelength, and the laser computer communicates with the lithography apparatus computer 726 for control of the output laser beam); and 

Regarding claim 2, Albrecht discloses wherein driving the spectral feature adjuster in the manner that is related to information received from the lithography exposure apparatus comprises driving the spectral feature adjuster at a frequency correlated with the pulse repetition rate (Figs. 1-2, 7, paras. [0049]-[0050], [0062], [0067]-[0068], [0074]-[0076], the wavelength changes are performed by stepping adjustments of the optics synchronously with the burst pauses).
Regarding claim 4, Albrecht discloses wherein ensuring that the spectral feature adjuster is in the discrete state when the pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0063], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts) comprises:
receiving an indication from the lithography exposure apparatus about the time at which it will request the production of the next burst (Fig. 7, paras. [0049]-[0050], [0074]-[0076], a processor receives a trigger signal from the external controller for signaling a discharge circuit of the laser to begin a burst); and 
if the received indication indicates a mismatch in time between the production of the first pulse in the next burst and the time at which the spectral feature adjuster is in the discrete state, then modifying one or more of a frequency and a phase of a driving 
Regarding claim 8, Albrecht discloses wherein ensuring that the spectral feature adjuster is in one of the discrete states when the pulse in the next burst is produced comprises: 
ensuring that the spectral feature adjuster is in one of the discrete states when the initial pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts); or sending a signal to the lithography exposure apparatus, the signal including information related to how the spectral feature adjuster is being driven in between the production of the bursts of pulses and while no 
Regarding claim 11, Albrecht discloses an apparatus (Figs. 1-2, 7) comprising: 
an interface configured to communicate with a lithography exposure apparatus, and to receive information from the lithography exposure apparatus (Fig. 7, paras. [0074]-[0076], interface 724 communicates with the lithography apparatus computer 726 and laser control computer 716); 
a spectral feature adjuster (Figs. 1-4, paras. [0033]-[0034], [0038]-[0040], [0048]-[0050], [0054], [0060]-[0061], [0066]-[0069], a rotatable tuning grating is adjusted in position or the tuning optics are adjusted during pauses by stepwise adjustment); and 
an optical apparatus in communication with the interface and the spectral feature adjuster (Figs. 1-4 and 7, paras. [0033], [0037], [0041], [0063], [0065]-[0068], [0074]-[0076], the laser control computer 716 communicates with the interface 724 and the motor control unit 314 for the tuning elements after receiving wavelength information), and configured to: 
produce a burst of pulses of the amplified light beam at a pulse repetition rate for use by the lithography exposure apparatus for patterning a substrate (Figs. 1-2, 7, paras. [0005], [0012], [0013], [0033], [0048]-[0050], [0064], [0074]-[0077], [0082], [0090], a laser system produces a burst of pulses, and the output beam is provided to the photolithography system, which produces structures on a wafer);
while producing the pulse burst, drive the spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each 
in between the production of the bursts of pulses and while no pulses are being produced, drive the spectral feature adjuster in a manner that is related to information received from the lithography exposure apparatus at the interface (Figs. 1-3, and 7, paras. [0012]-[0013], [0048]-[0050], [0054], [0060]-[0061], [0063], [0074]-[0076], [0082], [0090], the computer system of the laser controls the stepping adjustments of the grating or tuning optics during pauses to compensate for the wavelength, and the laser computer communicates with the lithography apparatus computer 726 for control of the output laser beam); and 
ensure that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts).  
Regarding claim 12, Albrecht discloses wherein the spectral feature of the amplified light beam is a wavelength of the amplified light beam (Figs. 1-4, paras. 
Regarding claim 14, Albrecht discloses wherein the optical apparatus includes a control apparatus in communication with the interface and the spectral feature adjuster (Figs. 1-4 and 7, paras. [0033], [0037], [0041], [0063], [0065]-[0068], [0074]-[0076], the laser control computer 716 communicates with the interface 724 and the motor control unit 314 for the tuning elements after receiving wavelength information), and configured to:
receive indications from the interface regarding the requests from the lithography exposure apparatus that include the pulse repetition rate from the lithography exposure apparatus (Figs. 3 and 7, paras. [0049]-[0050], [0063]-[0068], [0074]-[0076], the trigger signal from the lithography apparatus is provided to the laser control processor); and
send a driving signal to a drive actuator associated with the spectral feature adjuster, wherein the driving signal is based on information received from the lithography exposure apparatus (Figs. 3 and 7, paras. [0049]-[0050], [0063]-[0068], [0074]-[0076], the trigger signal from the lithography apparatus is provided to the laser controller, and the motor control unit 31 is synchronized with the laser controller to drive the tuning optics in steps to during the pauses between bursts).  
Regarding claim 16, Albrecht discloses wherein the spectral feature adjuster comprises an optical device that optical interacts with a pre-cursor light beam, and each discrete state of the optical device corresponds to a discrete of the spectral feature adjuster (Figs. 1-2, paras. [0033], [0035], [0038], [0040], [0048]-[0050], the position of 
Regarding claim 21, Albrecht discloses a method comprising: 
instructing an optical source to produce a burst of pulses of an amplified light beam at a pulse repetition rate (Figs. 1-2, 7, paras. [0005], [0012], [0013], [0033], [0048]-[0050], [0074]-[0077], [0082], [0090], a laser system produces a burst of pulses); 
directing the produced pulses to a lithography exposure apparatus (Figs. 1-2, 7, paras. [0005], [0012], [0013], [0033], [0048]-[0050], [0074]-[0077], [0082], [0090], the laser system produces a burst of pulses, and the output beam is provided to a photolithography system);  
while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature (Figs. 1-4, paras. [0033]-[0034], [0038]-[0040], [0048]-[0050], [0054], [0060]-[0061], [0066]-[0069], a rotatable tuning grating is adjusted in position or the tuning optics are adjusted during pauses by stepwise adjustment. The stepwise adjustment changes or compensates the wavelength); 
in between the production of the bursts of pulses and while no pulses are being produced, driving the spectral feature adjuster according to a driving signal defined by a set of parameters (Figs. 1-3, and 7, paras. [0012]-[0013], [0048]-[0050], [0054], [0060]-[0061], [0063], [0074]-[0076], [0082], [0090], the computer system of the laser controls 
ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts) by adjusting one or more of: an instruction to the lithography exposure apparatus, the driving signal to the spectral feature adjuster, and/or the instruction to the optical source (Figs. 1-4, 7, paras. [0050]-[0051], [0074]-[0076], a processor receives a trigger signal from the lithography apparatus to drive the laser system and to adjust the wavelength compensation).
Regarding claim 22, Albrecht discloses wherein ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to the discrete value of the spectral feature of the amplified light beam when the pulse in the next burst is produced comprises adjusting the driving signal to the spectral feature adjuster (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0063], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts).  
Regarding claim 23, Albrecht discloses further comprising receiving an indication from the lithography exposure apparatus about the time at which it will request the production of the next burst (Figs. 1 and 7, paras. [0049]-[0050], [0074]-[0076], the processor receives a trigger signal from the external controller, the lithography apparatus computer 726, to begin a burst process);

Regarding claim 28, Albrecht discloses wherein driving the spectral feature adjuster among the set of discrete states at the frequency correlated with the pulse repetition rate (Figs. 1-4, paras. [0033]-[0034], [0038]-[0040], [0048]-[0050], [0054], [0060]-[0061], [0066]-[0069], a rotatable tuning grating is adjusted in position or the tuning optics are adjusted during pauses by stepwise adjustment) comprises: 
driving the spectral feature adjuster so that the wavelength of the amplified light beam changes for each pulse of the amplified light beam between two distinct wavelengths; or driving the spectral feature adjuster so that the wavelength of the amplified light beam changes for every other pulse of the amplified light beam between two distinct wavelengths (Figs. 1-2, paras. [0047]-[0050], [0059]-[0068], the tuning grating or optics are adjusted between bursts to control the wavelength to vary between wavelengths). 
Regarding claim 30, Albrecht discloses wherein ensuring that the spectral feature adjuster is in one of the discrete states when the pulse in the next burst is produced comprises ensuring that the spectral feature adjuster is in one of the discrete states when the initial pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], 
Regarding claim 31, Albrecht discloses an apparatus (Figs. 1-2, 7) comprising: 
an interface configured to communicate with a lithography exposure apparatus, (Fig. 7, paras. [0074]-[0076], interface 724 communicates with the lithography apparatus computer 726 and laser control computer 716); 
a spectral feature adjuster (Figs. 1-4, paras. [0033]-[0034], [0038]-[0040], [0048]-[0050], [0054], [0060]-[0061], [0066]-[0069], a rotatable tuning grating is adjusted in position or the tuning optics are adjusted during pauses by stepwise adjustment);
an optical source (Figs. 1-4, 7, laser); and 
a control apparatus in communication with the interface, the spectral adjuster, and the optical source (Figs. 1-3, 7, paras. [0048]-[0050], [0063], [0067]-[0068], [0074]-[0076], the laser control computer communicates with motor control unit 314 for the tuning optics, the interface 724, and laser 302) and configured to:
instruct the optical source to produce a burst of pulses of the amplified light beam at a pulse repetition rate for use by the lithography exposure apparatus for patterning a substrate ((Figs. 1-2, 7, paras. [0005], [0012], [0013], [0033], [0048]-[0050], [0064], [0074]-[0077], [0082], [0090], a laser system produces a burst of pulses, and the output beam is provided to the photolithography system, which produces structures on a wafer);
during the burst of pulses, drive the spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified 
in between the production of the bursts of pulses and while no pulses are being produced, drive the spectral feature adjuster according to a driving signal defined by a set of parameters (Figs. 1-3, and 7, paras. [0012]-[0013], [0048]-[0050], [0054], [0060]-[0061], [0063], [0074]-[0076], [0082], [0090], the computer system of the laser controls the stepping adjustments of the grating or tuning optics during pauses to compensate for the wavelength); and
ensure that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced by adjusting (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts) one or more of: an instruction to the lithography exposure apparatus, the driving signal to the spectral feature adjuster, and/or the instruction to the optical source (Figs. 1-4, 7, paras. [0050]-[0051], [0074]-[0076], a processor receives a trigger signal from the lithography apparatus to drive the laser system and to adjust the wavelength compensation).
Regarding claim 32, Albrecht discloses wherein the control apparatus is configured to ensure that the spectral feature adjuster is in one of the discrete states that corresponds to the discrete value of the spectral feature of the amplified light beam 
Regarding claim 35, Albrecht discloses wherein the spectral feature adjuster includes a drive actuator in communication with the control apparatus and configured to drive the spectral feature adjuster among the set of discrete states (Figs. 1-3, paras. [0049], [0061], [0063], [0067], motor control unit 314 drives the tuning optics in steps according to control from the controller 308).
Regarding claim 36, Albrecht discloses wherein the spectral feature adjuster comprises an optical device that optically interacts with a pre-cursor light beam, and each discrete state of the optical device corresponds to a discrete state of the spectral feature adjuster (Figs. 1-2, paras. [0033]-[0035], [0038], [0040], [0048]-[0050], the position of the tuning grating 35 in the line narrowing module or 213 in the rear optics module is adjusted stepwise during burst pauses to adjust wavelength).  
Regarding claim 37, Albrecht discloses wherein a discrete state of the optical device is a discrete location at which the optical device interacts with the pre-cursor light beam (Figs. 1-2, paras. [0033], [0035], [0038]-[0040], [0048]-[0050], [0061], the position of the tuning grating 35 or 213 in the rear optics module is adjusted stepwise to change the position at which the grating interacts with the incoming beam).  
Regarding claim 38, Albrecht discloses wherein the optical device includes a prism through which the pre-cursor light beam passes (Figs. 1-2, paras. [0033]-[0037], . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht as applied to claims 1 and 21 above, and further in view of Lowder et al. (US PGPub 2017/0187160, Lowder hereinafter). 
Regarding claim 3, Albrecht discloses wherein ensuring that the spectral feature adjuster is in the discrete state when the pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0063], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts), Albrecht does not appear to explicitly describe comprising adjusting an inter-burst time interval so that the inter-burst time interval is an integer multiple of the time interval between pulses for the pulse repetition rate.
Lowder discloses the inter-burst time interval is an integer multiple of the time interval between pulses for the pulse repetition rate (Fig. 1, paras. [0018]-[0020], a seed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included adjusting an inter-burst time interval so that the inter-burst time interval is an integer multiple of the time interval between pulses for the pulse repetition rate as taught by Lowder in the method as taught by Albrecht since including adjusting an inter-burst time interval so that the inter-burst time interval is an integer multiple of the time interval between pulses for the pulse repetition rate is commonly used to correct alignment between the burst envelope and the pulses to allow for both flexibility and precision in the laser pulse profiles generated for improved processing (Lowder, para. [0020]). 
Regarding claim 9, Albrecht discloses driving the spectral feature adjuster in the manner that is related to information received from the lithography exposure apparatus comprises driving the spectral feature adjuster according to one or more fixed parameters and receiving a request from the lithography exposure apparatus to produce the next burst of pulses (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0063], [0066]-[0068], [0074]-[0076], the trigger signal from the external controller signals the processor synchronously adjust the stepping of the grating or tuning optics to adjust the wavelength and to adjust the position back to the standard position); and ensuring that the spectral feature adjuster is in a discrete state when the pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0063], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts). Albrecht does not appear to explicitly describe delaying, for a 
Lowder discloses delaying, for a period of time greater than zero, the production of the next burst of pulses relative to the receipt of the request to produce the next burst of pulses (Fig. 1, paras. [0018]-[0020], a seed pulse burst frequency is controlled by applying a locally clock delay at step 130 to correct the amplitude error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included delaying, for a period of time greater than zero, the production of the next burst of pulses relative to the receipt of the request to produce the next burst of pulses as taught by Lowder in the method with the request from the lithography exposure apparatus as taught by Albrecht since including delaying, for a period of time greater than zero, the production of the next burst of pulses relative to the receipt of the request from the lithography exposure apparatus to produce the next burst of pulses is commonly used to correct alignment between the burst envelope and the pulses to allow for both flexibility and precision in the laser pulse profiles generated for improved processing (Lowder, para. [0020]).
Regarding claim 24, Albrecht discloses wherein ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to the discrete value of the spectral feature of the amplified light beam when the pulse in the next burst is produced comprises adjusting the instruction to the optical source so that the spectral feature is in one of the discrete states when the pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0063], [0066]-[0068], the discrete 
Lowder discloses delaying, for a period of time greater than zero, the production of the next burst of pulses relative to the receipt of the request to produce the next burst of pulses (Fig. 1, paras. [0018]-[0020], a seed pulse burst frequency is controlled by applying a locally clock delay at step 130 to correct the amplitude error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included delaying, for a period of time greater than zero, the production of the next burst of pulses relative to the receipt of the request to produce the next burst of pulses as taught by Lowder in the method with the request from the lithography exposure apparatus as taught by Albrecht such that the spectral feature adjuster is in one of the discrete states when the pulse in the next burst is produced as taught by Albrecht since including the adjusting the instruction to the optical source including delaying, for a period of time greater than zero, the production of the next burst of pulses relative to the receipt of the request from the lithography exposure apparatus to produce the next burst of pulses so that the spectral feature adjuster is in one of the discrete states when the pulse in the next burst is produced is commonly used to correct alignment between the burst envelope and the pulses to .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht as applied to claim 11 above, and further in view of Fallon et al. (US PGPub 2004/0057489, Fallon hereinafter).  
Regarding claim 19, Albrecht discloses a first gas discharge state configured to generate a first pulsed light beam, the first gas discharge stage includes a first gas discharge chamber housing an energy source and containing a gas mixture that includes a first gain medium (Figs. 1-3, paras. [0040], [0074]-[0078], [0088]-[0089], gas reservoir 202 includes a laser active gas mixture and electrodes 246 and 248 for energizing the laser active gas mixture for an ArF laser resonator), but Albrecht does not appear to explicitly describe a second gas discharge stage configured to receive the first pulsed light beam and to amplify the first pulsed light beam to thereby produce the amplified light beam from the optical apparatus, the second gas discharge stage includes a second gas discharge chamber housing an energy source and containing a gas mixture that includes a second gain medium.
Fallon discloses a second gas discharge stage configured to receive the first pulsed light beam and to amplify the first pulsed light beam to thereby produce the amplified light beam from the optical apparatus, the second gas discharge stage includes a second gas discharge chamber housing an energy source and containing a gas mixture that includes a second gain medium (Figs. 1-2, paras. [0056]-[0063], the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second gas discharge stage configured to receive the first pulsed light beam and to amplify the first pulsed light beam to thereby produce the amplified light beam from the optical apparatus, the second gas discharge stage includes a second gas discharge chamber housing an energy source and containing a gas mixture that includes a second gain medium as taught by Fallon in the optical apparatus with the first gas discharge stage as taught by Albrecht since including a second gas discharge stage configured to receive the first pulsed light beam and to amplify the first pulsed light beam to thereby produce the amplified light beam from the optical apparatus, the second gas discharge stage includes a second gas discharge chamber housing an energy source and containing a gas mixture that includes a second gain medium is commonly used to control the pulse energy and the dose energy separately from wavelength and bandwidth to improve dose stability and to enable higher power output for the laser (Fallon, para. [0061]). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882